Mr. Justice Thacher
delivered the opinion of the court.
Writ of error to Tallahatchee county circuit court.
This is au action of slander. The declaration contains five counts, — four at common law, and the fifth under the statute. The first count lays the words as having been spoken of the plaintiff below in the second person, and containing a general charge of stealing; the second count also lays the words as having been spoken of the plaintiff below in the second person, and containing a specific charge of stealing a bee-hive; the third count lays the words as having been spoken of the plaintiff below in the third person, and containing a charge of stealing, with reference to a bee-hive as the object of the larceny; the fourth count is similar to the second; and the fifth count, under the statute, lays the words as having been spoken of the plaintiff, and containing a charge of stealing. The evidence, upon the trial, shows that the words were spoken of the *337plaintiff below in the third person, and that they contained a charge of stealing a bee-tree.
A general charge of stealing, unaccompanied with any expla.-nation, is actionable, because, ex vi termini, it imports a felony. If, however, from the application of the charge, it could not have meant to impute a felonious stealing, it will not support a verdict. Starkie on Slander, 54. The term bee-tree relates to the wild, and not to the reclaimed, insect — the insect ferce naturae, and not yet reduced to property, and the term tree is applicable to standing timber only — “arbor dum crescit, lig-num dum crescere nescit? Neither of these articles are subjects of larceny. The words proved upon the trial qualify the charge, and consequently it appears that a felony was not committed. Dexter v. Saber, 12 John. 238.
The above view of the law covering the whole case, it becomes unnecessary to add that proof of slanderous words spoken in the second person will not support counts for words spoken in the third person, and vice versa.
The verdict is not a proper response to any count in the declaration.
Judgment reversed, and new trial awarded.